DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 6-35 are pending.
Claims 11-32 are withdrawn.
Claims 1-10 and 33-35 are examined herewith.
Applicant’s response filed 10/28/2022 has been received and entered in the application.

Action Summary
Claim(s) 1, 9 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (WO 2014/173289) of record is withdrawn due to applicants amendment of claims.
Claim(s) 7-8 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Guo (WO 2014/173289) of record as applied to claims 1 and 9 above is maintained with modification due to applicant’s amendment of claims.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Guo (WO 2014/173289) of record as applied to claims 1 and 9 above is maintained with modification due to applicant’s amendment of claims.
Claims 6-8, 10 and 33-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,927117 is maintained.
Claim 6-10 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-68 of copending Application No. 17/858826 (reference application) is maintained.
Claim 6-10 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-72 of copending Application No. 17/858827 (reference application) is maintained.
Claim 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-72 of copending Application No. 17/146855 (reference application) is maintained.
Claim 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67530 (reference application) is maintained.
Claim 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67531 (reference application) is maintained.

Response to Arguments
Applicants argue on page 8 that the office does not identify any disclosure in Guo that teaches or suggest administering compound I at a dose of 160 twice daily or 320 mg once daily.  This argument has been fully considered but has not been found persuasive. Guo teaches that the compound may be administered 10-500 milligrams once or multiple times per day may be effective to obtain the desired results (paragraph 0122).  Guo teaches that a unit capsules (which is a single unit form as claimed).  As previously stated in the office action; It would have been obvious to one of ordinary skills in the art at the time of filing to optimize the dosage of compound 1.  One would have been motivated to optimized the dosing of compound 1 because it is known in the art that the compounds are administered in a dosage range of 50-500 milligrams which may be administered once or multiple times daily, which encompasses claimed dosages, as disclosed by Guao with a reasonable expectation of success absence evidence to the contrary.   Additionally, it is known in the art that dosage administered will be dependent on factors, such as the age, health and weight of the recipient, the extent of disease, type of concurrent treatment, if any, frequency of treatment and the nature of the effect desired as taught by Guo.

Previous Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Guo (WO 2014/173289) of record.
Guo teaches compounds 3a and 3b and 27, 27a and 27b in S or R and S or R enantiomers (which is the same compound as claimed) (paragraph 0189, compound 96, table III, claims 5 and 8).  Guo discloses that the compound is in liquid dosage forms, such as dispersion, suspensions or solutions, drops (all are amorphous) (paragraph 0124). Guo teaches that dosage administered will be dependent on factors, such as the age, health and weight of the recipient, the extent of disease, type of concurrent treatment, if any, frequency of treatment and the nature of the effect desired.  In general, a daily dosage of the active ingredient can vary.  Guo teaches that the compound may be administered 10-500 milligrams once or multiple times per day may be effective to obtain the desired results (paragraph 0122).  Guo teaches that a unit capsules (which is a single unit form as claimed) can be prepared by filling standard two-piece hard gelatin capsules each with 100 milligrams of compound (paragraph 0134).
It would have been obvious to one of ordinary skills in the art at the time of filing to optimize the dosage of compound 1.  One would have been motivated to optimized the dosing of compound 1 because it is known in the art that the compounds are administered in a dosage range of 50-500 milligrams which may be administered once or multiple times daily, which encompasses claimed dosages, as disclosed by Guao with a reasonable expectation of success absence evidence to the contrary.   Additionally, it is known in the art that dosage administered will be dependent on factors, such as the age, health and weight of the recipient, the extent of disease, type of concurrent treatment, if any, frequency of treatment and the nature of the effect desired as taught by Guo. The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process (MPEP 2144.05 (B)). In this case, Guo disclses a dosage range which is within the claimed dosage.  Therefore, it would have been obvious to optimized the dosing of compound 1 in view of Guo with a reasonable expectation of success absence evidence to the contrary.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Guo (WO 2014/173289) of record.
Guo teaches compounds 3a and 3b and 27, 27a and 27b in S or R and S or R enantiomers (which is the same compound as claimed) (paragraph 0189, compound 96, table III, claims 5 and 8).  Guo discloses (S)-2-(4-phenoxyphenyl)-7-(piperidin-4-yl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide (paragraph 0622 and 0623) in an suitable single crystal.  
Guo does not specifically disclose that 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form.
It would have been obvious to one of ordinary skills in the art at the time of the filing to formulate 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form.  One would have been motivated to formulate 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form because it is known that S)-2-(4-phenoxyphenyl)-7-(piperidin-4-yl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form.  And S)-2-(4-phenoxyphenyl)-7-(piperidin-4-yl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide is very structurally close to 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. In this case both 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide and S)-2-(4-phenoxyphenyl)-7-(piperidin-4-yl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide are known in the art to effectively treating a disease with undesirable Btk activity, such as chronic lymphocytic lymphoma, non-Hodgkin’s lymphoma, diffuse large B cell lymphoma, mantle cell lymphoma, follicular lymphoma and chronic lymphocytic leukemia. 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-8, 10 and 33-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,927117. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘117 patent recite 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide. The difference is that the ‘117 patent recites X-ray powder diffraction pattern.  However, in the instant claim reciting 7-(1-Acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidin-3-carboxamide in crystal form is broad enough to encompass the claims of the ‘117 patent.  Thus, there are significant overlapping scopes of invention.


Claim 6-10 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-68 of copending Application No. 17/858826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in amorphous form.  The difference is the claiming of properties of the amorphous form. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (MPEP 2112.01).  Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.

Claim 6-10 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-72 of copending Application No. 17/858827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in amorphous form.  Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.
Claim 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-72 of copending Application No. 17/146855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 in crystal form.  The difference between the application is that the ‘855 recites thermo-gravimetric properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (MPEP 2112.01).  Therefore, it would have been obvious to one of ordinary skills at the time of filing that both applications possess significant overlapping scopes of inventions.

Claim 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) in crystal form.  The difference is that the instant claim does not recite mass concentration.  However, the claim is broad enough to encompass any concentration.  Therefore, there are significant overlapping scopes of inventions.
Claim 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/67531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) in crystal form.  The difference is that the instant claim does not recite inert agents.  However, the claim is broad enough to encompass any inert agent since the instant claims recite the transitional language of “comprising”.  Therefore, there are significant overlapping scopes of inventions.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34-35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 34 and 35 recited “single unit form” in which the examiner interprets as a single table or capsule.  Therefore, taken the interpretation of single unit form; claim 34 recites a single unit form of about 40 mg or about 80 mg, which does not further limit claim 6 limit of about 160 mg twice per day or about 320 mg once per day as claimed. And claim 35, that recites “single unit form comprises about 160 mg of Compound 1”, however, this does not further limit claim 6 of “about 160 mg twice daily”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8, 10 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2014/173289) of record

Wang discloses (S)-7-(1-acryloylpiperidin-4-yl)-2-(4-phenoxyphenyl)-4,5,6,7-tetra-hydropyrazolo [1,5-a]pyrimidine-3-carboxamide (hereinafter Compound 1) for the treatment of mantle cell lymphoma (paragraph 0049 and claim 15).  Wang teaches that the compounds are administered 10- 500 milligrams once or multiple times per day may be effective to obtain the desired results (paragraph 0133).  Wang teaches that he composition comprising a subject compound and stereoisomers thereof, and pharmaceutically acceptable salts thereof can be administered in various known manners, such as orally, topically, rectally, parenterally, by inhalation spray (amorphous), or via an implanted reservoir, although the most suitable route in any given case will depend on the particular host, and nature and severity of the conditions for which the active ingredient is being administered (paragraph 0123).  Wang teaches concentrated and recrystallized compound (paragraph 0081-0082 and 0486).   Wang teaches that it may be advantageous to separate reaction products from one another and/or from starting materials. The desired products of each step or series of steps is separated and/or purified (hereinafter separated) to the desired degree of homogeneity by the techniques common in the art. Typically such separations involve multiphase extraction, crystallization from a solvent or solvent mixture, distillation, sublimation, or chromatography (paragraph 0080).  Wang teaches that the subject compounds and stereoisomers thereof, and pharmaceutically acceptable salts thereof may be employed alone or in combination with at least one other therapeutic agent for treatment. In some embodiments, the compounds, stereoisomers thereof, and pharmaceutically acceptable salts thereof can be used in combination with at least one additional therapeutic agent. The at least one additional therapeutic agent can be, for example, selected from anti- hyperproliferative, anti-cancer, and chemotherapeutic agents. The compound and/or one pharmaceutically acceptable salt disclosed herein may be administered with the at least one other therapeutic agent in a single dosage form or as a separate dosage form. When administered as a separate dosage form, the at least one other therapeutic agent may be administered prior to, at the same time as, or following administration of the compound and/or one pharmaceutically acceptable salt (paragraph 0116).
Wang does not specifically disclose a dose of 320 mg daily

It would have been obvious to one of ordinary skills in the art at the time of filing to administer compound 1 in a dose of 320 mg (either singularly or divided dose).  Wang discloses a dose of 10-500 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)(see MPEP 2144.05). The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering a formulation comprising lipids to the patient following irradiation of the treatment area, one would achieve a method of sensitizing neoplastic cells or abnormal tissue to destruction by exposure of light. Since Wang disclose that the at least one additional therapeutic agent can be, for example, selected from anti- hyperproliferative, anti-cancer, and chemotherapeutic agents.  It would have been obvious to one of ordinary skills in the art at the time of filing that administering an additional therapeutic agent may be administered before the administration of compound 1 with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claim 6 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-51 of copending Application No. 17/828643 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite compound 1 (which is zanubrutinib) which may in amorphous or crystal form.  The difference is that the instant claim does not recite method of treatment.  However, the claim of ‘643 is broad enough to encompass compound 1, since the instant claims recite the transitional language of “comprising”.  Therefore, there are significant overlapping scopes of inventions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Claims 1-10 and 33-35 are rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//KATHRIEN A HARTSFIELD/ Primary Examiner, Art Unit 1627